          Case 6:21-cv-00180-ADA Document 6 Filed 03/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

AML IP, LLC,                               )
     Plaintiff,                            )
                                           )       Civil Action No. 6:21-cv-00180
v.                                         )
                                           )
CLOUD IMPERIUM GAMES CORP.                 )       JURY TRIAL DEMANDED
AND CLOUD IMPERIUM GAMES                   )
TEXAS, LLC                                 )
     Defendants.                           )


                     UNOPPOSED MOTION FOR EXTENSION FOR
                      DEFENDANTS TO ANSWER COMPLAINT

       AML IP, LLC (“AML”) files this Motion for Extension of Time for Defendants, Cloud

Imperium Games Corp. and Cloud Imperium Games Texas, Llc’s (“Cloud Imperium”) to Answer

Complaint. Cloud Imperium’s counsel has contacted Plaintiff’s counsel and requested additional

time to answer. Plaintiff has agreed to allow the thirty (30) day extension of time to answer

complaint including April 21, 2021.

                                           Respectfully submitted,

                                           Ramey & Schwaller, LLP




                                           William P. Ramey, III
                                           Texas State Bar No. 24027643
                                           5020 Montrose Blvd., Suite 800
                                           Houston, Texas 77006
                                           (713) 426-3923 (telephone)
                                           (832) 900-4941 (fax)
                                           wramey@rameyfirm.com

                                           Attorneys for AML IP, LLC



                                               1
          Case 6:21-cv-00180-ADA Document 6 Filed 03/22/21 Page 2 of 2




                             CERTIFICATE OF CONFERENCE

       I hereby certify that on March18, 2021, I conferred with Defedants’ counsel for Cloud

Imperium’s, concerning this motion and extension of time to answer complaint and Plaintiff has

no opposition to this extension.


                                            /s/ William P. Ramey, III
                                            William P. Ramey, III


                                   CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and LR5, I hereby certify that all counsel

of record who have appeared in this case are being served on this day of March 22, 2021, with a

copy of the foregoing via email and ECF filing.

                                            /s/ William P. Ramey, III
                                            William P. Ramey, III




                                                  2
